106 F.3d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George Christian CARR, Plaintiff-Appellant,v.Michael A. PURDY, Warden, Federal Prison at Lompoc,California, Respondent-Appellee.
No. 96-55183.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
George Christian Carr, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his conviction and sentence.  Carr received a 106-month sentence after a jury convicted him of bank robbery under 18 U.S.C. § 2113(a) & (d), and using a firearm in committing a violent crime under 18 U.S.C. § 924(c)(1).  We have jurisdiction pursuant to 28 U.S.C. § 2255.  We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm for the reasons stated in the magistrate's judge's report and recommendation filed on November 21, 1995 and adopted by the district court on January 9th, 1996.


3
AFFIRMED.



*
 The panel unanimouly finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Carr's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3